Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/709,967 filed on 12/11/2019.   Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 102
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Niimi et al. (U.S. Pub. No.: 20200161878).
5.  As to claim 1 Niimi describes a charging system (a charging device 1 – Fig.1) that charges a first voltage source (a storage battery 2 (VB1) – Fig.1) and a second voltage source (a storage battery 3 (VB2) – Fig.1) through an external charger (a charger 100 – Fig.1), the first voltage source and the second voltage source being two voltage sources that supply electric power to a rotating electric machine (a power supply circuit 10 that drives one motor 6 with two storage batteries 2 (VB1) and 3 (VB2) = ¶ 14; Fig.1) that includes multiphase coils (the motor 6 is implemented by a three-phase AC motor; the windings of three phases (a U-phase winding 21, a V-phase winding 22, and a W-phase winding 23) wound around the stator of motor 6 - ¶ 21; Fig.1), the charging system comprising:
a first inverter that includes a plurality of first switching elements (a first inverter 4 includes six switching elements 41a, 41b, 42a, 42b, 43a and 43b - ¶ 19; Fig.1) that correspond to the multiphase coils, and is connected to respective first ends of the coils (windings 21-23 – ¶¶ 18-19; Fig.1) and the first voltage source (the storage batteries 2 (VB1) - ¶¶ 16; 18-19; Fig.1);
a second inverter that includes a plurality of second switching elements (a second inverter 5 includes six switching elements 51a, 51b, 52a, 52b, 53a and 53b - ¶ 20; Fig.1) that correspond to the multiphase coils, and is connected to respective first ends of the coils (windings 21-23 – ¶¶ 18-19; Fig.1) and the second voltage source (the storage batteries 3 (VB2) - ¶¶ 17-18; 20; Fig.1);
a first external connection terminal that is connected to a high potential side of the external charger (a positive electrode terminal 8A of a connection port 8 of a charger/charging facility 100 - ¶¶ 23-24; Fig.1);
a first power supply line that connects the first external connection terminal and a high potential side of the first voltage source (the positive electrode positive-electrode-side line PL1 between the positive electrode and the first storage battery 2 (VB1) and continues to the first converter 4, a positive-electrode-side line PL2 and the second storage battery 3 (VB2) - ¶ 24; Fig.1);
a first switch that is provided on the first power supply line (a first relay 211 - ¶ 26; Fig.1);
a second external connection terminal that is connected to a low potential side of the external charger (a negative electrode terminal 8B of a connection port 8 of a charger/charging facility 100 - ¶¶ 23-24; Fig.1);
a second power supply line that connects the second external connection terminal and a low potential side of the second voltage source (the negative electrode terminal 8B is connected to a second connection point 12 provided on the negative-electrode-side line NL1 between the negative electrode and the first storage battery 2 (VB1) and continues to the first converter 4, a negative-electrode-side line NL2 and the second storage battery 3 (VB2) - ¶ 24; Fig.1);
a second switch that is provided on the second power supply line (a second relay 221 - ¶ 27; Fig.1); and
a control unit that controls on/off switching of the plurality of first switching elements and the plurality of second switching elements (a control unit 7 outputs, to the inverters 4 and 5, a command signal for controlling the inverters 4 and 5; the command signal includes a switching command for switching a switching element to be controlled in the switching operation among the switching elements constituting the two inverters 4 and 5 - ¶ 22; Fig.1).

Claim 2 The charging system, wherein: each of the plurality of first switching elements and the plurality of second switching elements has a switch unit that is capable of switching between conducting and blocking a current based on a command from the control unit, and a circulating unit that allows a current to be circulated from the low potential side to the high potential side through the circulating unit (¶¶ 15; 18; 22; Fig.1); the plurality of first switching elements include a first upper arm element that is connected to the high potential side of the first inverter, and a first lower arm element that is connected to the low potential side of the first inverter and the low potential side of the first upper arm element (¶ 19; Fig.1); the plurality of second switching elements include a second upper arm element that is connected to the high potential side of the second inverter, and a second lower arm element that is connected to the low potential side of the second inverter and the low potential side of the second upper arm element (¶ 20; Fig.1); and the control unit performs parallel charging of the first voltage source and the second voltage source by turning on the first upper arm element of at least one phase and turning on the second lower arm element of at least one phase that differs from the at least one phase of which the first upper arm element is turned on, in a state in which the first switch and the second switch are closed (¶¶ 11; 19-21; 28-29; 34; 38-42 48; 55; 57; Figs.1-5);
Claim 3 The charging system, wherein after charging is started, the control unit turns on the second upper arm element of a phase that is the same phase as the at least one phase of which the first upper arm element is turned on, and turns on the first lower arm element of a phase that is the same phase as the at least one phase of which the second lower arm element is turned on (¶¶ 19-21);
Claim 4 The charging system, wherein the control unit performs serial charging of the first voltage source and the second voltage source by turning off the plurality of first switching elements and the plurality of second switching elements, in a state in which the first switch and the second switch are closed (¶¶ 12; 19-21; 34; 38-39; 45-48; 55; 57);
Claim 5 The charging system, wherein after charging is started, the control unit turns on the first lower arm elements of all phases and the second upper arm elements of all phases (¶¶ 11; 19-21; 28-29; 34; 37-42 48; 55; 57);
Claim 8 The charging system, wherein the control unit performs serial charging of the first voltage source and the second voltage source by turning off the plurality of first switching elements and the plurality of second switching elements, in a state in which the first switch and the second switch are closed (¶¶ 12; 19-21; 34; 38-39; 45-48; 55; 57);
Claim 9 The charging system, wherein after charging is started, the control unit turns on the first lower arm elements of all phases and the second upper arm elements of all phases (¶¶ 12; 19-21; 34; 38-39; 45-48; 55; 57);





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi in view of Bergmann (DE Pub. No.: 102014201225).
With respect to claims 6-7 and 10 Niimi does not explicitly describe the charging system, wherein he control unit performs control based on states of charge of the first voltage source and the second voltage source.
As to claims 6-7 and 10-11 Bergmann in combination with Niimi discloses the charging system, wherein he control unit performs control based on states of charge of the first voltage source and the second voltage source (Abstract; page 3, ¶¶ 3-6; page 4, last ¶; page 5, ¶ 1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bergmann’s teaching regarding the charging system, wherein the control unit performs control based on states of charge of the first voltage source and the second voltage source to modify Niimi’s invention by 
galvanically separating of the first voltage source and the second voltage source, thereby electrical losses can be kept low (page 3, ¶ 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851